JOURNAL ENTRY AND OPINION
{¶ 1} Lewis Williams, Jr., filed an application to reopen, for the second time, the judgment rendered in State v. Williams (Nov. 4, 1984), Cuyahoga App. No. 47853, that affirmed his convictions of aggravated murder with specifications and aggravated robbery, and his sentence of death. We deny his second application to reopen, sua sponte.
 {¶ 2} There is no right to file successive applications for reopening under to App.R. 26(B),1 and the doctrine of res judicata prohibits this court from considering Williams' second application because his new claim of ineffective assistance of appellate counsel was or could have been raised through his initial application for reopening.2
 {¶ 3} Accordingly, Mr. Williams' second application for reopening is denied.
Kenneth A. Rocco, A.J., And Frank D. Celebrezze, Jr., J., Concur.
1 State v. Richardson (1996), 74 Ohio St. 3d 235, 658 N.E.2d 273;State v. Cheren (1995), 73 Ohio St. 3d 137, 652 N.E.2d 707; State v.Peeples (1995), 73 Ohio St. 3d 149, 652 N.E.2d 717; State v. Sherrills
(Sept. 18, 1997), Cuyahoga App. No. 56777, reopening disallowed, (Mar. 6, 2001), Motion No. 24318.
2 State v. Phelps (Sept. 30, 1996), Cuyahoga App. No. 69157, second reopening disallowed (Nov. 30, 1998), Motion No. 79992; State v.Brantley (June 29, 1992), Cuyahoga App. No. 62412, second reopening disallowed (May 22, 1996), Motion No. 72855.